Citation Nr: 1026782	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.  

2.  Entitlement to a rating higher than 10 percent for left ear 
otitis media.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to 
April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by a Department of 
Veterans' Affairs (VA) Regional Office (RO), that denied a 
compensable rating for left ear hearing loss and a rating higher 
than 10 percent for left ear otitis media.

In June 2010, the Veteran testified during a Videoconference 
hearing before the undersigned member of the Board.  A transcript 
of that hearing is in the record.  At the hearing, the Veteran 
submitted additional evidence and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2009).

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
Meniere's disease has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is currently manifested 
by no more than level I hearing impairment in the left ear.

2.  The Veteran's otitis media is currently rated at the maximum 
10 percent under Diagnostic Code 6200, and is not productive of 
complications such as labyrinthitis, facial nerve paralysis, or 
bone loss of the skull.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2009); 38 C.F.R. §§ 4.85, Tables VI, VIA,VII, 
Diagnostic Code 6100, 4.86 (2009). 

2.  The criteria for the assignment of a rating excess of 10 
percent for left ear otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 
4.87, Diagnostic Code 6200, 6201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2005 and May 2009, a rating 
decision in January 2006, and a statement of the case in 
September 2007.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, evidence 
considered, pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2009 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examination in relation to the claims herein decided.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claim, and therefore the 
error was harmless).  

Increased Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2009).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Left Ear Hearing Loss

The Veteran contends that he in entitled to a compensable 
disability rating for left ear hearing loss.  

A June 1967 rating decision granted service connection for left 
ear hearing loss.  The Veteran's current claim for an increased 
compensable rating was received in August 2005.  

Ratings of unilateral defective hearing range from noncompensable 
to 100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from defective hearing, the provisions of 38 C.F.R. § 
4.85 establish eleven auditory acuity levels from I for 
essentially normal acuity through level XI for profound deafness.  
Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 (2009).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  When the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86 (2009).

In situations where service connection has been granted only for 
defective hearing involving one ear, and the Veteran does not 
meet the criteria of 38 C.F.R. § 3.383, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent rating is assignable where 
hearing in the service-connected ear is at level X or XI.  38 
C.F.R. §§ 3.383, 4.85(f), (h) (2009).

The ratings derived from the schedule are intended to make proper 
allowance for improvement by hearing aids, and hearing loss 
claims are rated by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluation.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The record contains VA audiological evaluations, dated in 
November 2005 and May 2007.

A November 2005 VA fee basis examination found the puretone 
thresholds in decibels at the tested frequencies of 1000, 2000, 
3000, and 4000 Hertz in the right ear were 5, 5, 0, and 5, and in 
the left ear were 30, 20, 25, and 30.  The puretone threshold 
average in the left ear was 26 decibels.  Speech discrimination 
was 100 percent, bilaterally.

The November 2005 examination found an average puretone threshold 
for the left ear of 26 decibels with a speech discrimination 
score of 100 percent.  Those findings correspond to Level I 
hearing impairment under Table VI.  38 C.F.R. § 4.85 (2009).

A May 2007 VA fee basis examination found puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 10, 10, 5, and 15, and in the left 
ear were 20, 10, 10, and 35.  The puretone threshold average in 
the right ear was 10 decibels and the average in the left ear was 
19 decibels.  Speech discrimination was 100 percent in the right 
ear and 96 percent in the left ear.

The May 2007 examination showed an average puretone threshold for 
the left ear of 19 decibels with a speech discrimination score of 
96 percent.  These findings correspond to Level I hearing 
impairment under Table VI.  38 C.F.R. § 4.85 (2009).

VA audiometric findings in November 2005 and May 2007 did not 
show an exceptional pattern of hearing impairment so as to 
warrant application of the special provisions of 38 C.F.R. § 
4.86(a) and (b).  The Veteran did not have a puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000 and 
4000 Hertz) of 55 decibels or more to warrant application of § 
4.86(a), or a puretone threshold of 30 decibels or less at 1,000 
Hertz and of 70 decibels or more at 2,000 Hertz to warrant 
application of § 4.86(b).  38 C.F.R. § 4.86 (2009).

While at the June 2010 personal hearing the Veteran indicated 
that in 2009 he was fitted with a hearing aid, a compensable 10 
percent rating is assigned only where hearing in the service-
connected ear is at level X or XI.  Since the VA audiological 
examinations, with the most recent being approximately three 
years prior, do not show such a level of hearing impairment in 
the service-connected left ear that would warrant a 10 percent 
rating, the nonservice-connected right ear is considered normal 
in this case.  Therefore, the criteria for a compensable rating 
are not met.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2009).  

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the grant of service connection 
constitutes recognition on the part of VA that such disability 
exists.  However, the outcome of this issue is determined by the 
audiology testing results, which do not warrant a compensable 
schedular rating for the left ear hearing loss.

Accordingly, as the preponderance of the evidence is against the 
claim for a compensable rating for left ear hearing loss, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Otitis Media

The Veteran contends that he in entitled to a compensable rating 
for the service-connected left ear otitis media due to frequent 
chronic infections, occurring as frequently as eight times a 
year.  

A June 1967 rating decision granted service connection for left 
ear otitis media.  The Veteran's current claim for an increased 
rating was received in August 2005.  

VA treatment records document treatment with medication for 
recurring left ear otitis media and drainage.  November 2005 and 
May 2007 VA fee basis examinations found left central tympanic 
membrane perforation with some mild drainage.  In November 2005, 
the examiner diagnosed chronic suppurative left otitis media, 
unchanged.  In May 2007, the examiner diagnosed chronic left 
otitis media with left ear tympanic membrane perforation.  

At hearings and in statements, the Veteran and his spouse have 
reported a 31 year history of otitis media occurring as much as 
three to eight times a year and requiring medical treatment.  The 
Veteran made efforts to avoid ear infections, to include the use 
of ear plugs when his head was under water, such as when he 
showered.  

The Veteran's left ear chronic otitis media has been rated as 10 
percent disabling under Diagnostic Code 6200, which pertains to 
chronic suppurative otitis media, mastoiditis, or cholesteatoma.  
That diagnostic code provides for a 10 percent rating during 
suppuration, or with aural polyps.  As the Veteran is already in 
receipt of a 10 percent rating under Diagnostic Code 6200, that 
code cannot serve as a basis for a higher rating.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2009).

Diagnostic Code 6200 notes that any accompanying hearing 
impairment and complications, such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of the skull, will be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2009).  With 
regard to the possibility of separate ratings, the Veteran is 
already in receipt of a 10 percent rating for left ear tinnitus 
under Diagnostic Code 6260.  The medical records do not indicate 
the presence of labyrinthitis, facial nerve paralysis, or bone 
loss of skull.  Therefore, no separate rating is warranted for 
any of those disabilities.

Under Diagnostic Code 6201, chronic nonsuppurative otitis media 
with effusion (serous otitis media) is to be rated for hearing 
impairment.  38 C.F.R. § 4.87 (2009).  The Veteran's hearing loss 
is rated as noncompensably disabling.  A higher rating for otitis 
media, based on hearing impairment, is therefore unavailable in 
this case.  Furthermore, rating of the same manifestations under 
various diagnoses is not allowed.  38 C.F.R. § 4.14 (2009).  A 
claimant may not be compensated twice for the same symptomatology 
as such a result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 
203 (1993).

In sum, the Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent for 
the left ear otitis media, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected disability 
are inadequate.  This is accomplished by comparing the level of 
severity and symptomatology of the service-connected disability 
with the established criteria.  38 C.F.R. § 3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Here, the rating criteria for the Veteran's 
left ear hearing loss and left ear otitis media disabilities 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  The evidence 
does not show that the disabilities cause unusual factors such as 
marked interference in employment or frequent hospitalizations.  
Therefore, the Board finds that the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate.  Consequently, referral for extraschedular 
consideration is not warranted under 38 C.F.R. § 3.321(b)(1) 
(2009).


ORDER

A compensable rating for left ear hearing loss is denied.  

A rating higher than 10 percent for left ear otitis media is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


